Citation Nr: 1308470	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-24 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for a bilateral foot disability, to include as secondary to the service-connected left knee arthritis.

2. Entitlement to a disability rating in excess of 10 percent for the service-connected traumatic arthritis of the left knee. 

3. Entitlement to a compensable disability rating for the service-connected limitation of extension of the left knee. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to November 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

Although the Veteran initially requested a personal hearing with a Veterans Law Judge, he withdrew his hearing request in an October 2010 statement.  His hearing request is, therefore, considered withdrawn. 38 C.F.R. § 20.704(e) (2012).

As discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a bilateral foot disability has been received.  

The de novo claim for service connection, as well as the increased rating claims, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).  


FINDINGS OF FACT

1. In an unappealed January 2005 rating decision, the RO confirmed and continued a prior denial of service connection for a bilateral foot disability

2. The evidence associated with the claims file subsequent to the RO's January 2005 rating decision, when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim of service connection for a bilateral foot disability.


CONCLUSIONS OF LAW

1. The January 2005 rating decision, which continued a prior denial of service connection for a bilateral foot disability, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2. New and material evidence has been received to reopen the claim of service connection for residuals of a bilateral foot disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board finds that VA's compliance with the mandates of the VCAA is sufficient to permit review of the petition to reopen the previously denied claim of entitlement to service connection for a bilateral foot disability, which is remanded for further development as discussed below.  As the Board's determination represents a grant of the petition to reopen, a detailed discussion of the impact of the VCAA on this appeal is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds Mayfield v. Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

I. Law and Regulations

In general, RO rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2012). Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2012).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

II. Analysis

The RO denied the Veteran's original claim of service connection for a bilateral foot disability in a December 2003 rating decision.  The Veteran was notified of this decision and of his appeal rights in a January 2004 letter, but did not perfect a timely appeal of that denial.  Moreover, no evidence pertaining to the Veteran's feet was associated with the claims file within one year of the RO's decision. 

In September 2004, the Veteran sought to "reopen" his previously denied claim.  The RO confirmed and continued the prior denial of service connection in a January 2005 rating decision.  The Veteran was notified of this decision and his appellate rights in a January 2005 letter.  He did not appeal this decision and no new evidence was received within one year of the RO's decision. 

When the Veteran's claim was denied in January 2005, the record contained his service treatment records, VA examination reports, multiple lay statements, and a November 1995 DRO hearing transcript.  Based on this evidence, the RO denied the Veteran's claim on the basis that there was "no evidence of a current bilateral foot condition."  

The January 2005 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2012).  As explained, the Veteran's claim for service connection may only be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., since January 2005) raises a reasonable possibility of substantiating the Veteran's claim.

The evidence associated with the Veteran's claims folder since the January 2005 rating decision includes VA examination reports, VA treatment records, and a letter from the Social Security Administration which reported that it no longer had any records on the Veteran. 

During a January 2010 VA examination, the Veteran was diagnosed with bilateral hallux valgus, bilateral bunions, multiple hammertoes, bilateral pes planus, and degenerative joint disease of each foot. 

This evidence is "new" in that it was not of record at the time of the January 2005 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran has a current bilateral foot disability. 

The Veteran's claim was previously denied because there was no evidence of a current disability.  As noted, there is now evidence that indicates that the Veteran has multiple foot disabilities.  Obviously, this evidence is new in that it was not previously of record.  Moreover, this evidence relates to an unestablished fact necessary to substantiate his claim.  For these reasons, the Board finds that the evidence received since January 2005 warrants a reopening of the Veteran's claim of service connection for a bilateral foot disability, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral foot disability, and, to that extent only, the claim is granted.


	(CONTINUED ON NEXT PAGE)


REMAND

As discussed above, the claim for service connection for a bilateral foot disability is reopened based on the receipt of new and material evidence.  However, before addressing the merits of this claim, or the Veteran's increased rating claims, the Board finds that additional development is required.

As noted above, the Veteran was afforded a VA examination in January 2010.  After reviewing the claims folder and conducting a physical examination, the VA examiner concluded that "it is less likely than not that any of [the Veteran's] foot conditions are related to him being in the service."  The examiner explained that while the Veteran had gonococcal arthritis of the feet during service, this infection typically results in tendosynovitis and was treated with antibiotics during service.  As such, the Veteran's hammertoe deformities, degenerative arthritis and bunions are not related to him having gonococcal arthritis during service. 

With respect to the Veteran's diagnosed pes planus, the VA examiner stated that it is clear that the Veteran was diagnosed with pes planus during service.  He then concluded, however, that the Veteran's pes planus is "congenital because he spent less than 6 months in the military and [the examiner does not] believe that less than 6 months [of active duty service] led to him having pes planus."  The examiner did not, however, provide any reasons or basis for his conclusion that pes planus could not have developed within six months.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); see also Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Moreover, the Veteran's May 1955 enlistment examination revealed that his feet were normal upon examination.  The record does not currently contain clear and convincing evidence that the Veteran's pes planus existed prior to his enlistment.  As such, the Veteran is presumed to have been in sound condition when enlisted and the examiner's opinion that the Veteran's pes planus preexisted his active duty is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).

Under these circumstances, the Board believes that a new nexus opinion must be obtained.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006) & Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

With respect to the Veteran's increased rating claims, the record reflects that the Veteran was afforded a VA examination to determine the extent of his left knee disabilities in November 2008.  While the Veteran was also scheduled for an additional knee examination in January 2010, the examiner performed a combined examination for the Veteran's knee and feet.  Unfortunately, after combining the two examinations, the January 2010 VA examiner did not conduct a physical examination to determine the functional loss, if any, that the Veteran experiences in his left knee due to weakness, fatigability, incoordination or pain on movement.  See 38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In light of the Veteran's complaints that he cannot work full time due to his knee disabilities, that he has difficulty standing for extended periods of time, and that he uses a cane for ambulation, the Board finds that such testing must be accomplished. 

Further, the Board notes that in the January 2013 Informal Hearing Presentation, the Veteran, through his representative, argued that "his left knee is more painful and continues to worsen, in both pain and range of motion." 

Since the Veteran asserts that his left knee disabilities have increased in severity since his 2010 VA examination and that the evidence does not adequately address the current state of his service-connected disabilities, the Board finds that an additional examination is necessary.  See Snuffer v. Gober, 10 Vet.App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Finally, the Veteran has been receiving ongoing treatment from the VA Medical Center (VAMC) in Columbia, South Carolina.  On Remand, any of the Veteran's relevant treatment records should also be obtained and associated with his claims folder.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO/AMC should take all indicated action to obtain copies of all records of the Veteran's treatment for left knee and bilateral foot disabilities by the VA Medical Center in Columbia, South Carolina dated from February 2010.  These records should be incorporated into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated in the claims file.

2. Then, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the etiology of the diagnosed bilateral foot disabilities.  The claims folder, including a copy of this remand, must be made available to the examiner.  

All diagnostic testing deemed to be necessary by the examiner should be accomplished, and the results should be annotated in the evaluation report.  

The examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any identified bilateral foot disability had its clinical onset in active service, is otherwise related to active service, or was caused or aggravated (permanently worsened beyond normal progression) by any the service-connected left knee disability.  If the Veteran is found to have a foot disability that is aggravated by the left knee disability, the examiner should quantify the approximate degree of aggravation.

Complete rationale should be provided for all opinions expressed.  

3. Then, RO/AMC then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected left knee disabilities.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

4.  Following completion of the above, re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


